Citation Nr: 1028609	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for left ear hearing loss.

2. Whether new and material evidence has been received to reopen 
a claim of service connection for right ear hearing loss.

3. Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1963 to May 1965.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision of the Boise, Idaho Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2010, a video-conference hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.    
   
The Board notes as a preliminary matter that at the time of the 
video-conference hearing it was unclear from the record whether 
the Veteran had timely perfected his appeal in the matters of 
service connection for right ear and left ear hearing loss.  A 
hearing was held on all matters listed on the preceding page.  
Accordingly, the filing of a substantive appeal was waived and it 
is not inappropriate for the Board to proceed on the matters of 
service connection for right and left ear hearing loss.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (finding that the 
Board was not deprived of jurisdiction where there was no 
evidence that the veteran filed a substantive appeal to perfect 
the claim; in proceeding to review the claim, the Board 
effectively waived the filing of a substantive appeal as to the 
matters).

Although the RO implicitly reopened the Veteran's claim of 
service connection for tinnitus by deciding the issue on its 
merits in the September 2008 rating decision, the question of 
whether new and material evidence has been received to reopen the 
claim must be addressed in the first instance by the Board 
because that issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383. The Board has characterized the claim 
accordingly.
FINDINGS OF FACT

1. An unappealed January 2001 rating decision continued the 
denial of service connection for left ear hearing loss which was 
previously denied essentially based on findings that the 
Veteran's left ear hearing loss pre-existed service and was not 
aggravated therein.

2.  Evidence received since the January 2001 rating decision does 
not tend to show that the Veteran's left ear hearing loss either 
did not pre-exist his service or was aggravated therein; does not 
relate to the unestablished facts necessary to substantiate the 
claim of service connection for left ear hearing loss; and does 
not raise a reasonable possibility of substantiating the claim.

3. An unappealed January 2001 rating decision denied the 
Veteran's claim of service connection for right ear hearing loss 
disability based essentially on a finding that such disability 
was not shown.

4.  Evidence received since the January 2001 rating decision 
shows that the Veteran has a right ear hearing loss disability by 
VA standards; relates to the unestablished fact necessary to 
substantiate the claim of service connection for right ear 
hearing loss; and raises a reasonable possibility of 
substantiating the claim.

5.  A right ear hearing loss disability was not manifested in 
service; right ear sensorineural hearing loss (SNHL) was not 
manifested to a compensable degree in the Veteran's first 
postservice year; and a preponderance of the evidence is against 
a finding that his current right ear hearing loss disability is 
related to his service.  

6.  An unappealed January 2001 rating decision continued the 
denial of service connection for tinnitus, which was previously 
denied based essentially on a finding that such disability was 
not to be related to the Veteran's service.   

7. Evidence received since the January 2001 rating decision does 
not tend to show that the Veteran's tinnitus is related his 
service; does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for tinnitus; and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. New and material evidence has not been received and the claim 
of service connection for left ear hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2. New and material evidence has been received and the claim of 
service connection for right ear hearing loss may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3. On de novo review, service connection for right ear hearing 
loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).

4.  New and material evidence has not been received and the claim 
of service connection for tinnitus may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  June and August 2008 letters provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  These letters also informed him of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and post-service treatment records have been 
secured.  The RO arranged for VA medical examinations (in July 
2008 and in June 2009).  The reports of the examinations are 
adequate for rating purposes as the examiners considered the 
evidence of record and the reported history of the Veteran, were 
based on an examination of the Veteran, noted all findings 
necessary for proper determinations in the matters, and explained 
the rationale for the opinions offered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.

B. Factual Background

An unappealed January 2001 rating decision continued the denials 
of the Veteran's claims of service connection for left ear 
hearing loss (which had been previously denied on the basis that 
such disability pre-existed, and was not aggravated by, the 
Veteran's service) and tinnitus (previously denied based on a 
finding that such disability was not shown to be related to 
service), and denied service connection for right ear hearing 
loss (based on a finding that such disability was not shown).

Evidence of record at the time of the January 2001 rating 
decision included:

The Veteran's DD Form-214 reflecting that his military occupation 
specialty (MOS) was turret maintenance and that his last duty 
station was with an ordnance company.  

A report of February 1963 service entrance examination when left 
ear hearing impairment was noted.  Puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
40 (55)
40 (50)
55 (65)
60 (70)
45 (50)

[The figures in parentheses represent conversions of ASA values 
to ISO (ANSI) units and are provided for data comparison 
purposes.] 

An August 1963 STR noting that the Veteran complained of a 
painful right ear.  The impression was questionable aerotitis.  A 
week later he returned complaining of continuing right ear pain.  
He reported left ear deafness and decreased hearing in the right 
ear, but no tinnitus.  

A September 1963 STR noting that the Veteran was given an H-2 
profile for left ear deafness.  He reported aching pain behind 
the right ear and intermittent decreases in hearing.  There was 
no vertigo, dizziness, or tinnitus.   

An October 1963 STR noting that the Veteran had intermittent 
right earache for 8 weeks prior.  It was noted that there was no 
drainage and that the Veteran's hearing was "OK."

A December 1963 STR noting that the Veteran complained of a right 
ear ache and difficulty hearing for four weeks prior.  He 
reported that he had been deaf in the left ear since childhood.  
The provider noted that the Veteran had a mild infection on the 
posterior wall and external otitis media.  The eardrum was 
"OK."  Otobiotics and heat therapy were prescribed.  Eleven 
days later the Veteran returned for follow-up treatment.  The 
eardrum was noted to still be "OK"; the provider noted that the 
Veteran was not applying heat very often.   

A January 1964 STR noting that the Veteran had a recent ear 
infection.  He reported that he had no hearing in the left ear 
(present for all his life).  

A report of January 1964 service audiometry; puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
NA
10 (15)
LEFT
NA
NA
NA
NA
NA

A report of April 1964 service audiometry; puretone thresholds 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
15 (25)
NA
15 (20)
LEFT
NA
NA
NA
NA
NA

A report of the March 1965 service separation examination, when 
the Veteran reported that he had ear trouble.  It was noted that 
he had partial left ear deafness in the left ear and was on 
"profile H-2."  Puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
NA
5 (10)
LEFT
40 (55)
55 (65)
60 (70)
NA
55 (60)

A report of January 1993 VA general medical examination noting 
that the Veteran's conversational hearing appeared slightly 
impaired.  The left eardrum showed absence of the left upper one 
third of the drum.  The diagnosis was status post perforation 
left eardrum reported as existing prior to enlistment.  

A report of February 1993 VA examination; puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 percent in the left ear.  The 
diagnosis was profound sensorineural hearing loss in the left ear 
and hearing within normal limits (according to VA standards) in 
the right ear.  The Veteran reported that he had a history of 
severe left ear hearing loss since he was a child and that he had 
periodic ringing in the right ear which started when he was in 
service.  It was noted that the tinnitus fluctuated in intensity 
and that the episodes had increased over the years (they occurred 
once per day and could last up to half a day).  The Veteran 
reported that hearing acuity in his right ear fluctuated along 
with the tinnitus.  

An October 2000 VA outpatient treatment record noting that the 
Veteran had been deaf in his left ear since birth and that he had 
periodic tinnitus in his right ear.  He reported that the 
tinnitus began while he was in service in the 1960's and that he 
was exposed to excessive noise from artillery, tanks, and 
howitzers with inadequate hearing protection.  The assessment was 
mild high frequency SNHL in the right ear with an excellent 
speech recognition score and profound SNHL with no measureable 
hearing in the left ear with a poor speech recognition score.  

Evidence received since the January 2001 rating decision 
includes:

An undated statement from the Veteran noting that he worked on 
tank turrets and had to drive the tanks without hearing 
protection and that his right ear hearing was damaged in service.  
He noted that he had ringing in his right ear since service.

A report of July 2008 VA examination, when puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 0 percent in the left ear.  The 
Veteran reported that he had little or no hearing in the left ear 
since he was young and that he experienced a "cymbal" sound 
tinnitus in his right ear which had been present for more than 40 
years.  His reported military noise exposure was tank turrets and 
canons.  His civilian occupations were truck driving and 
ranching.  He reported recreational noise exposure from riding 
dirt bikes without hearing protection.  The diagnosis was mild to 
moderate loss for the right ear and profound hearing loss for the 
left ear.  The examiner noted that there were no complaints of 
tinnitus while on active duty in the Veteran's service medical 
records and that therefore his current tinnitus was less likely 
than not due to active duty military service.  

A September 2008 statement from the Veteran reiterating that his 
hearing was damaged in service and that he was once exposed to a 
105 mm tank gun blast without hearing protection. 

A report of a June 2009 VA examination, when puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
50
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 percent in the left ear.  The 
Veteran reported that he had no inner ear in the left ear since 
the time he was born and that tinnitus had been present in the 
right ear for over 40 years.  He reported military noise exposure 
from cannons and tank engines.  His civilian occupation was truck 
driving and ranching and he reported recreational noise exposure 
from street bikes and deer hunting. The Veteran reported tinnitus 
which greatly affected his ability to sleep.  The diagnosis was 
mild to moderate sensorineural hearing loss for the right ear and 
profound sensorineural hearing loss for the left ear.   The 
examiner noted that on January 1964 service examination the 
Veteran had no puretone responses for the left ear and that on 
current examination the Veteran likewise had no responses; 
therefore, hearing in the left ear was not permanently aggravated 
during service.  She noted that the Veteran had right ear hearing 
within normal limits (for VA purposes) at the time of entrance 
and separation from service and that he had civilian and 
recreational noise exposure.  She summarized that the Veteran's 
current right ear hearing loss was less likely than not due to 
military noise exposure.




C. Legal Criteria and Analysis
	
Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Left ear hearing loss

The unappealed January 2001 rating decision that continued the 
denial of the Veteran's claim of service connection for a left 
ear hearing loss (and the prior decision in 1984 initially 
denying such claim ) are each final based on the evidence of 
record at the times they were decided.  38 U.S.C.A. § 7105.  As 
the claim was previously denied based on a finding that the left 
ear hearing loss pre-existed service and was not aggravated 
therein, for evidence received to be new and material in this 
matter, it must relate to those unestablished facts (i.e. it must 
show either that left ear hearing loss did not pre-exist the 
Veteran's service or that it was aggravated (permanently worsened 
beyond natural progression) therein.  

Considering the evidence received since the last prior denial of 
the claim in January 2001, the Board finds that it is new only to 
the extent that it was not previously of record.  However, it is 
not material as it does not show, or tend to show, that left ear 
hearing loss either did not pre-exist service or that it 
increased in severity therein (i.e., was aggravated by service).  
The additional VA examinations continue to show profound left ear 
SNHL (a fact not in dispute).  The June 2009 examiner found that 
the Veteran's left ear hearing loss was not aggravated by 
military service (and therefore is not probative of the Veteran's 
claim).  Therefore, the new evidence does not pertain to the 
unestablished fact necessary to substantiate the claim of service 
connection for left ear hearing loss, does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Accordingly, the claim may not be reopened.

	Right ear hearing loss - New and material evidence

The unappealed January 2001 rating decision denial of the 
Veteran's claim of service connection for right ear hearing loss 
is final based on the evidence of record at the time it was 
decided.  38 U.S.C.A. § 7105.  As the decision denied service 
connection for right ear hearing loss based essentially on a 
finding that the Veteran did not have a hearing loss disability 
by VA standards, for evidence to be new and material in this 
matter, it must be evidence not of record in January 2001 that 
relates to that unestablished fact (i.e. it must show/tend to 
show that the Veteran has a right ear hearing loss disability by 
VA standards).  As the additional evidence received since January 
2001 includes VA audiometry reports showing that the Veteran has 
a right ear hearing loss by VA standards, it relates to the 
unestablished fact necessary to substantiate the claim of service 
connection for a right ear hearing loss disability, and raises a 
reasonable possibility that the claim will be substantiated.  
Accordingly, the additional evidence received is new and 
material, and the claim of service connection for right ear 
hearing loss disability may be reopened. 

	Right ear hearing loss - De novo review

It is not in dispute that the Veteran has a right ear hearing 
loss disability, as such has been diagnosed, and is shown by 
official VA audiometry.  Furthermore, based on the Veteran's 
service as a tank turret mechanic it may reasonably be conceded  
that he had some exposure to loud noise levels in service.  
However, a right ear hearing loss disability was not manifested 
in service, and there is no evidence that right ear SNHL was 
manifested in the first year following the Veteran's discharge 
from active duty.  Consequently, service connection for a right 
ear hearing loss disability on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system under 
38 U.S.C.A. § 1112) is not warranted.  

The record also shows that the Veteran had right ear pain in 
service, and that aerotitis was diagnosed.  Service connection 
for right ear aerotitis was denied by a prior unappealed 
decision.  It is neither alleged, nor suggested by any evidence 
in the record that the Veteran's current right ear hearing loss 
disability is related to the aerotitis in service.  Under these 
circumstances, what is required to establish service connection 
for the right ear hearing loss disability is that there must be 
competent evidence that relates the Veteran's right ear hearing 
loss to his service/noise trauma therein.  The only medical 
evidence of record that directly addresses this matter, the 
opinion of the June 2009 VA examiner, is to the effect that the 
Veteran's current right ear hearing loss is less likely than not 
due to military noise exposure. For rationale the examiner 
pointed to the factual evidence of record, including that the 
Veteran had normal right ear hearing (by VA standards) at the 
times of his entrance and separation from active duty, and that 
he had postservice civilian/recreational noise exposure.  As the 
opinion is by a medical professional competent to provide it, 
cites to supporting factual evidence, and explains rationale, it 
is probative evidence in the matter.  As there is no competent 
evidence to the contrary, it is persuasive.  

While the Veteran alleges he has had a right ear hearing loss 
since service, the first clinical notation of such is in 2000, 
more than 35 years after service.  Because hearing acuity is 
measurable, by audiometric testing, and there was normal right 
ear hearing on audiometry during the intervening period, his 
allegations lack probative value, but are deemed self-serving and 
compensation-driven. Significantly, a lengthy time interval 
between service and the initial postservice clinical notation of 
a disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is related to service.  See Maxson v. Gober, 230 F.3d. 
1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 

	Tinnitus 

The unappealed January 2001 rating decision that continued the 
denial of the Veteran's claim of service connection for tinnitus 
and the prior denials (initially in 1984 and in November 1993, 
finding that the disability was unrelated to service) are final 
based on the evidence of record at the times they were decided.  
38 U.S.C.A. § 7105.  As the claim was previously denied based on 
a finding that the Veteran's tinnitus was unrelated to his 
service, for evidence received since the last prior final 
decision in the matter (in January 2001) to be new and material, 
it must relate to that unestablished fact (i.e. it must show or 
tend to show that the Veteran's tinnitus is related to his 
service).  

The Veteran's lay nexus testimony (in his July 2010 video 
conference hearing) that he has had tinnitus since service which 
persisted is not new evidence; on February 1993 VA examination he 
had previously reported that he had tinnitus that began in 
service (and the previous denial had considered that report in 
the context of STRs showing denials of tinnitus).  Some of the 
additional evidence (showing continuing tinnitus complaints) is 
new to the extent that it was not previously of record.  However, 
such evidence is not material to the claim as it does not relate 
the Veteran's tinnitus to his active service.  The July 2008 VA 
examiner's opinion that the Veteran's tinnitus is "less likely 
than not due to active duty military service" directly addresses 
the determinative question in this matter, i.e., whether there is 
a nexus between the current tinnitus and service.  However, as 
the opinion does not tend to substantiate the Veteran's claim, 
but tends to disprove it, it is not material.  

No evidence received since the January 2001 rating decision is 
new evidence that relates or tends to relate the Veteran's 
tinnitus to his service.  Therefore, the new evidence does not 
pertain to the unestablished fact necessary to substantiate the 
claim of service connection for tinnitus, does not raise a 
reasonable possibility of substantiating the claim, and is not 
material.  In light of the foregoing, the claim of service 
connection for tinnitus may not be reopened.


ORDER

The appeal to reopen a claim of service connection for left ear 
hearing loss is denied. 

The appeal to reopen a claim of service connection for right ear 
hearing loss is granted; however, service connection for right 
ear hearing loss is denied on de novo review. 

The appeal to reopen a claim of service connection for tinnitus 
is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


